Title: Robert S. Garnett to Thomas Jefferson, 13 July 1819
From: Garnett, Robert Selden
To: Jefferson, Thomas


          
            Dear sir
            Loyds July 13. 1819.
          
          I have the honour to acknowledge your favour of the 18th of June; and thank you for your attention in returning the testimonials I had forwarded to you, relating to Don Marcos Escopinichi.
          I am obliged to  you for your information relative to the price of board &c, in Charlottesville. Its cheapness, independently of the many circumstances which  recommend the situation, will no doubt attract a great number of students to the new Seminary. I fear however, that nothing but its successful operation, on the extended scale contemplated, will convince a large proportion of the people of its utility, and settle their wavering opinions in support of it. The middle class of people, whose support it is so important to engage in every undertaking of a public nature,—those who are above sending their children to the Primary schools for gratuitious education, and who cannot afford to send them to a University, complain that, though they contributed to the creation of the literary fund, its benefits are enjoyed exclusively by the poor and the rich; and that the education which is given to the one, and cheapened to the other, is enhanced to them by the absence of an intermediate class of schools, and the increased difficulty of procuring them. The total inefficiency too, of the present system of Primary  schools, has had an effect to prejudice many against the whole system, and to induce them to think that there is no practicable mode of making the fund useful.—The prevalence of these opinions; the crudeness of the ideas which prevail in our legislature on the subject of education, and “the hardness of the times” which will be used as a pretext, ought to render the approaching session a period of apprehension rather than delight to the friends of education. I am disposed to think that the fund will stand; as I am told the upland people, and many of the lowland people are I know, in favor of it; but the theorists who think that education is not a legitimate object of government;—the hunters of popularity who never combat a prejudice, but rather seek to make their account of it;—and the ignorant, who despise all education because they derive no benefit from it themselves, will all unite their efforts against it, and with different views, work together for the same end; and they are certainly sufficiently numerous to excite alarm. But if the university could once get fairly in operation, it would soon diffuse a light through the community which will afterwards be the means of perpetuating its existence. I have no doubt that if it survives the first third year, from its commencement that it will survive the government itself
          With the sincerest wishes for the success of your exertions which are not the  less interesting, because they are viewed at a distance, and the hope that you may long enjoy health to continue them
          
            I remain Sir, with perfect esteem yr frnd & servt:
            Robert S Garnett.
          
        